IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: January 18, 2019.

                                            ________________________________________
                                                       CRAIG A. GARGOTTA
                                               UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


               IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

 IN RE PRIMERA ENERGY, LLC            §
       DEBTOR.                        §   CASE NO. 15-51396-CAG
                                      §   Chapter 11
                                      §
 FREDERICK PATEK, ET AL.              §
      Plaintiffs,                     §
                                      §
 v.                                   §
                                      §
 BRIAN A. ALFARO, PRIMERA ENERGY,     §
 LLC, ALFARO OIL AND GAS, INC.,       §
 ALFARO ENERGY, LLC, KING             §   Adv. Pro. No. 15-05047-CAG
 MINERALS, LLC, SILVER STAR           §
 RESOURCES, LLC, 430 ASSETS, LLC, A   §
 MONTANA LLC, KRISTI MICHELLE         §
 ALFARO; BRIAN AND KRISTI ALFARO      §
 AS TRUSTEES OF THE BRIAN AND         §
 KRISTI ALFARO LIVING TRUST, and      §
 ANA AND AVERY’S CANDY ISLAND,        §
 LLC                                  §
       Defendants.                    §

 ORDER GRANTING MOTION TO QUASH OR RESCIND BENCH WARRANT(ECF
                           NO. 528)
       On January 18, 2019, came on for consideration Brian Alfaro’s Motion to Quash or
Rescind Bench Warrant (ECF No. 528). Upon consideration thereof, the Court finds that the
Motion should be granted as stated on the record. Upon notice by the Receiver of non-compliance,
the Court will issue a new bench warrant.
       IT IS THEREFORE ORDERED Brian Alfaro’s Motion to Quash or Rescind Bench
Warrant (ECF No. 528). is GRANTED.
                                             ###




                                               2
